Filed 7/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 186







In the Interest of B.D.E.





Adam D. Miller, Psy.D, 		Petitioner and Appellee



v.



B.D.E., 		Respondent and Appellant







No. 20150188







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan John Foughty, Judge.



AFFIRMED.



Per Curiam.



Lonnie Olson, State’s Attorney, 524 Fourth Ave. N.E., Unit 16, Devils Lake, ND 58301, for petitioner and appellee; submitted on brief.



Ulysses Samuel Jones, P.O. Box 165, Devils Lake, ND 58301-0165, for respondent and appellant; submitted on brief.

Interest of B.D.E.

No. 20150188



Per Curiam.

[¶1]	B.D.E. appeals from a district court order requiring him to continue outpatient treatment for six months.  B.D.E. argues clear and convincing evidence does not support the district court’s finding that he is a person requiring treatment.  We conclude the district court’s finding that B.D.E. qualifies as a person requiring treatment is supported by clear and convincing evidence and is, therefore, not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers